





Exhibit 10.3








PERFORMANCE RESTRICTED STOCK GRANT NOTICE
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


Catalent, Inc. (the “Company”), pursuant to its 2014 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), hereby grants to the
Participant set forth below the number of performance-based shares of Restricted
Stock (the “Performance Shares”) set forth below, subject to the performance and
employment vesting conditions set forth in the Performance Restricted Stock
Agreement (including Exhibit A) (the “Agreement”). The Performance Shares are
subject to all of the terms and conditions as set forth herein and in the
Agreement and the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan or the Agreement.
Participant:
«First» «Last»

Date of Grant:
[Date]

Performance Period:
The period commencing on _________ and ending on __________.

Performance Shares
[Insert maximum number of shares], subject to adjustment as set forth in the
Plan.



Earnings Per Share (EPS)
Target Number of
Performance Shares:
«No_of_Performance_Shares _EPS», subject to adjustment as set forth in the
Plan.    



Relative Total Shareholder Return (RTSR)
Target Number of
Performance Shares:
«No_of_Performance_Shares_ RTSR_», subject to adjustment as set forth in the
Plan.    



By the Participant’s acceptance of this grant of Performance Shares through the
Company’s online acceptance procedure, the Participant acknowledges receipt of
this Performance Restricted Stock Grant Notice, the Agreement and the Plan, and,
as an express condition to the grant of Performance Shares hereunder, agrees to
be bound by the terms of this Performance Restricted Stock Grant Notice, the
Agreement and the Plan. The Participant’s rights under the Performance
Restricted Stock Grant Notice and the Agreement will lapse sixty (60) days from
the Date of Grant and the Performance Shares will be forfeited and returned to
the Company for no consideration on such date if the Participant shall not have
accepted this Performance Restricted Stock Grant Notice and the Agreement by
such date.
The Agreement, the Plan and Plan Prospectus are available on Morgan Stanley’s
StockPlan Connect website. Morgan Stanley is the Company’s third-party plan
administrator.









--------------------------------------------------------------------------------







PERFORMANCE RESTRICTED STOCK AGREEMENT
UNDER THE
CATALENT, INC.
2014 OMNIBUS INCENTIVE PLAN


(Performance Period commencing on ___________ and ending on __________)
Pursuant to the Performance Restricted Stock Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Performance Restricted Stock Agreement (including Exhibit A)
(this “Agreement”) and the Plan, Catalent, Inc. (the “Company”) and the
Participant agree as follows.
1.Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not defined in this
Agreement shall have the meaning set forth in the Plan or the Grant Notice, as
applicable.


(a)Employment. The term “Employment” means the Participant’s employment as an
employee of the Company or any of its Affiliates or Subsidiaries.


(b)Performance Period. The term “Performance Period” means the period commencing
on ______________ and ending on _______________.


(c)Period of Service. The term “Period of Service” means the continuous period
of the Participant’s Employment up to the Termination Date, and also includes
any prior period of Employment separated by: (i) any break in Employment as a
result of a leave of absence authorized by the Company or by law; and (ii) any
break in Employment not authorized by the Company or by law lasting twelve (12)
months or less.


(d)Plan. The term “Plan” means the Catalent, Inc. 2014 Omnibus Incentive Plan,
as in effect from time to time.


(e)Recapitalization. The term “Recapitalization” means any of the following
transactions affecting the Company’s outstanding Common Stock as a class without
the Company’s receipt of consideration: any stock split, stock dividend,
spin-off transaction, extraordinary distribution (whether in cash, securities or
other property), recapitalization, reincorporation, combination of shares,
exchange of shares or other similar transaction affecting the Common Stock
without the Company’s receipt of consideration.


(f)Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
means the Participant’s breach of any of the Restrictive Covenants set forth in
Section 6 of this Agreement or any covenant regarding confidentiality,
competitive activity, solicitation of the Company’s or any of its Affiliates’ or
Subsidiaries’ vendors, suppliers, customers or employees or any similar
provision applicable to or agreed to by the Participant, all to the extent
permitted by law.


(g)Retirement. The term “Retirement” means a Termination (other than a
Termination when grounds existed for a Termination for Cause at the time
thereof) initiated by the Participant that occurs on or after the date on which
the sum of the Participant’s age and Period of Service (calculated in months)
equals sixty-five (65) years, so long as the Participant is at least fifty-five
(55) years old and provides at least six (6) months’ notice of his or her
intention to retire.


(h)Termination Date. The term “Termination Date” means the date upon which the
Participant incurs a Termination for any reason.


(i)Withholding Taxes. The term “Withholding Taxes” means the federal, state,
local and employment taxes required to be withheld by the Company in connection
with the issuance and vesting of the Performance Shares (as defined below), or
any other property.





--------------------------------------------------------------------------------





2.Grant of Performance Shares.


(a)Grant of Performance Shares. Subject to the terms and conditions set forth in
this Agreement, the Grant Notice and the Plan, for good and valuable
consideration, the Company hereby grants to the Participant the number of
performance-based shares of Restricted Stock as set forth in the Grant Notice
(the “Performance Shares”). For the avoidance of doubt, the number of
Performance Shares set forth in the Grant Notice represents the maximum number
of Performance Shares that may vest, and for which the Forfeiture Restriction
(defined below) may lapse, in accordance with the performance-based vesting
conditions and any continuing Employment requirement set forth in this
Agreement.


(b)Escrow; Blank Assignment. If the Performance Shares are certificated, the
Company shall have the right to hold in escrow the certificates representing any
Performance Shares that are subject to vesting. Concurrently with the delivery
of this Agreement to the Company, the Participant shall deliver a duly executed
blank Assignment of Common Stock (in the form attached hereto as Exhibit B) with
respect to the Performance Shares.


(c)Rights as Stockholder. Until such time as the Performance Shares are
forfeited pursuant to the vesting conditions set forth in this Agreement, the
Participant or a Permitted Transferee of the Performance Shares shall have all
rights of a stockholder (including voting, dividend and liquidation rights) with
respect to the Performance Shares, subject to the restrictive provisions of this
Agreement; provided, however, that any dividend payable on such Performance
Shares shall be held by the Company and delivered (without interest) to the
Participant within fifteen (15) days following the date on which the Performance
Shares vest as set forth in this Agreement (and the right to any such
accumulated dividends shall be forfeited upon the forfeiture of the Performance
Shares to which such dividends relate).


3.Vesting; Forfeiture Restriction; Treatment on Termination.


(a)Vesting. The Performance Shares shall be subject to vesting based on (i) the
level of attainment of the performance goals set forth in Exhibit A and (ii) the
Participant’s continued Employment, subsection to clauses (d)-(f) below, in each
case in accordance with the terms of Exhibit A and this Section 3. Any
Performance Shares that do not vest in accordance with Exhibit A and this
Section 3, based on the level of attainment of the performance goals and any
continuing Employment requirement, shall be immediately forfeited and returned
to the Company for no consideration as of the first to occur of the Regular
Vesting Date, the Termination Date, or any Change in Control, without any
further action by the Company (the “Forfeiture Restriction”).


(b)Termination of Employment. Subject to clauses (d) - (f) below, if the
Participant incurs a Termination prior to the Regular Vesting Date (as defined
on Exhibit A), (i) the Participant’s Performance Shares shall cease vesting as
of the Termination Date and (ii) all unvested Performance Shares shall be
immediately forfeited and returned to the Company for no consideration as of the
Termination Date without any further action by the Company.


(c)Release from Escrow. The Performance Shares that vest, and with respect to
which the Forfeiture Restriction lapses, in accordance with Exhibit A and this
Section 3, shall be released from escrow (if applicable) and delivered to the
Participant, subject to collection of applicable Withholding Taxes in accordance
with Section 7.


(d)Death. If the Participant incurs a Termination due to death, the EPS Target
Number of Performance Shares and the RTSR Target Number of Performance Shares,
or the number of Converted Restricted Shares (as defined in Exhibit A) to the
extent applicable, shall, to the extent not then vested or previously forfeited
or cancelled, become fully vested and the Forfeiture Restriction shall lapse
with respect to such vested Performance Shares. Any Performance Shares that do
not vest pursuant to this clause (d) shall immediately be forfeited to the
Company by the Participant for no consideration upon the Participant’s death.


(e)Disability/Retirement. Subject to clause (f) below, if the Participant incurs
a Termination due to Disability or Retirement, the Participant shall continue to
vest in the Performance Shares as if the Participant had





--------------------------------------------------------------------------------





continued in Employment through the Regular Vesting Date, subject to the
attainment of the performance goals set forth in Exhibit A, and subject to the
Participant’s compliance with the restrictive covenants set forth in Section 6
of this Agreement and the Participant’s execution, delivery and non-revocation
of a waiver and release of claims in favor of the Company and its Affiliates and
Subsidiaries in a form prescribed by the Company on or prior to the 60th day
following the Termination Date; provided, however, in the case of a Termination
due to Retirement, the number of Performance Shares, if any, that shall vest
shall be the number of Qualified Performance Shares (as determined in accordance
with Exhibit A) multiplied by a fraction, the numerator of which is equal to the
number of days between and including the first day of the Performance Period and
the date the Participant incurs a Termination due to Retirement and the
denominator of which is 1095 (the “Retirement Fraction”), rounded up to the
nearest whole number. Subject to clause (f) below, if the Participant incurs a
Termination due to Retirement, upon the Regular Vesting Date, the Forfeiture
Restriction shall lapse with respect to the Retirement Fraction of the Qualified
Performance Shares, and the Participant will immediately forfeit the remaining
unvested Performance Shares to the Company for no consideration. If the
Participant incurs a Termination due to Disability, upon the Regular Vesting
Date, the Forfeiture Restriction shall lapse with respect to the Qualified
Performance Shares, and the Participant will immediately forfeit the remaining
unvested Performance Shares to the Company for no consideration.


(f)Change in Control. In the event of a Change in Control in which the
Performance Shares are not cashed out in accordance with Section 2(b) of the
Exhibit A:


(i)if the Participant incurs a Termination by the Service Recipient without
Cause (other than due to death or Disability) prior to the Regular Vesting Date,
the number of Converted Restricted Shares shall, to the extent not then vested
or previously forfeited or cancelled, become fully vested and the Forfeiture
Restriction shall lapse with respect to the Converted Restricted Shares; and


(ii)if the Participant incurs a Termination due to Retirement, the Retirement
Fraction of the number of Converted Restricted Shares shall, to the extent not
then vested or previously forfeited or cancelled, become fully vested and the
Forfeiture Restriction shall lapse with respect to such portion of the Converted
Restricted Shares.


Any Performance Shares subject to this clause (f) that do not vest pursuant to
this clause (f) shall immediately be forfeited to the Company by the Participant
for no consideration upon the Participant’s Termination.
(g)Recapitalization. Any new, substituted or additional securities or other
property (including cash paid other than as a regular cash dividend) which is by
reason of any Recapitalization distributed with respect to the Performance
Shares shall be immediately subject to the Forfeiture Restriction, but only to
the extent the Performance Shares are at the time covered by such Forfeiture
Restriction. Appropriate adjustments to reflect such distribution shall be made
to the number and/or class of Performance Shares subject to this Agreement and
to the Forfeiture Restriction in order to reflect the effect of any such
Recapitalization upon the Company’s capital structure.


4.Transfer Restrictions.


(a)Non-Transferability. The Performance Shares that are subject to the
Forfeiture Restriction shall not be transferable by the Participant except to
Permitted Transferees in accordance with Section 14(b) of the Plan. Whenever the
word “Participant” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to
executors, the administrators or the person or persons to whom the Performance
Shares may be transferred by will or by the laws of descent and distribution in
accordance with Section 14 of the Plan, the word “Participant” shall be deemed
to include such person or persons. Except as otherwise provided in this
Agreement or the Plan, no assignment or transfer of the Performance Shares, or
of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right in this Agreement or the Plan whatsoever, but immediately upon
such assignment or transfer the Performance Shares shall be forfeited and
returned to the Company for no consideration.





--------------------------------------------------------------------------------





(b)Transferee Obligations. Each Permitted Transferee must, as a condition
precedent to the validity of a transfer of the Performance Shares, acknowledge
in writing to the Company that such person is bound by the provisions of this
Agreement and that the transferred Performance Shares are subject to forfeiture
to the same extent such shares would be so subject if retained by the
Participant.


(c)Restrictive Legend. The stock certificates for the Performance Shares shall
be endorsed with, or in the event the Performance Shares are uncertificated the
pertinent book-entry records shall note, a restrictive legend substantially in
the form set forth in Section 9(e) of the Plan.


5.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a Termination that grounds existed for
Cause at the time thereof, then, in addition to any other remedy available (on a
non-exclusive basis), (a) the Performance Shares shall be forfeited and returned
to the Company for no consideration and/or (b) the Participant shall be required
to pay to the Company, within ten (10) business days of the Company’s request to
the Participant therefor, an amount equal to the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) the Participant
received upon the sale or other disposition of, or distributions in respect of,
the Performance Shares. Any reference in this Agreement to grounds existing for
a Termination for Cause shall be determined without regard to any notice period,
cure period, or other procedural delay or event required prior to finding of or
termination with, Cause. The Performance Shares and all proceeds thereof shall
be subject to the Company’s Clawback Policy (to comply with applicable laws or
with the Company’s Corporate Governance Guidelines or other similar
requirements), as in effect from time to time, to the extent the Participant is
a director or “officer” as defined in Rule 16a-1(f) promulgated under the
Exchange Act.


6.Restrictive Covenants.


(a)Restrictive Covenants. To the extent that the Participant is a party to an
employment or similar agreement with the Company or one of its Affiliates or
Subsidiaries containing non-competition, non-solicitation, non-interference or
confidentiality restrictions (or two or more such restrictions), those
restrictions and related enforcement provisions under such agreement shall
govern and the following provisions of this Section 6 shall not apply.


(b)Competitive Activity. To the extent a Participant lives in a jurisdiction
where restrictive covenants are void as against public policy, this Section 6(b)
shall be considered deleted from and therefore not part of this Agreement.


(i)The Participant shall be deemed to have engaged in “Competitive Activity” if,
during the period commencing on the Date of Grant and ending on the date that is
12 months after the Termination Date (the “Restricted Activity Period”), the
Participant, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person (as defined below), directly or indirectly,
violates any of the following prohibitions:


(I)    During the Restricted Activity Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
individual, person, firm, partnership, joint venture, association, corporation
or other business organization, entity or enterprise whatsoever (“Person”),
directly or indirectly, solicit or assist in soliciting in competition with the
Company or any of its Subsidiaries or Affiliates, the business of any client or
prospective client:
(1)
with whom the Participant had personal contact or dealings on behalf of the
Company or any of its Subsidiaries or Affiliates during the one-year period
preceding the Termination Date;








--------------------------------------------------------------------------------





(2)
with whom employees reporting to the Participant have had personal contact or
dealings on behalf of the Company or any of its Subsidiaries or Affiliates
during the one-year period preceding the Termination Date; or



(3)
for whom the Participant had direct or indirect responsibility during the
one-year period preceding the Termination Date.



(II)
During the Restricted Activity Period, the Participant will not directly or
indirectly:

(1)
engage in any business that competes with the business of the Company or any of
its Subsidiaries or Affiliates, including, but not limited to, providing
formulation/dose form technologies and/or contract services to pharmaceutical,
biotechnology, over-the-counter and vitamins/minerals/supplements companies
related to pre-clinical and clinical development, formulation, analysis,
manufacturing and/or packaging and any other technology, product  or service of
the type developed, manufactured or sold by the Company or any of its
Subsidiaries or Affiliates (including, without limitation, any other business
that the Company or any of its Subsidiaries or Affiliates have plans to engage
in as of the Termination Date) in any geographical area where the Company or any
of its Subsidiaries or Affiliates conducts business (a “Competitive Business”);



(2)
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling Affiliate of any Person) who or which engages in a
Competitive Business;



(3)
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or



(4)
interfere with, or attempt to interfere with, any business relationship (whether
formed before, on or after the Date of Grant) between the Company or any of its
Subsidiaries or Affiliates and any customer, client, supplier, or investor of
the Company or any of its Subsidiaries or Affiliates.



Notwithstanding anything to the contrary in this Agreement, the Participant may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in any Competitive Business that are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Participant (i)
is not a controlling person of, or a member of a group that controls, such
Person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person. Any such qualifying ownership shall not be deemed to
be engaging in Competitive Activity or a Restrictive Covenant Violation for
purposes of this Agreement.
(III)    During the Restricted Activity Period, the Participant will not,
whether on the Participant’s own behalf or on behalf of or in conjunction with
any Person, directly or indirectly:
(1)
solicit or encourage any employee of the Company or any of its Subsidiaries or
Affiliates to leave such Employment; or



(2)
hire any such employee who was employed by the Company or any of its
Subsidiaries or Affiliates as of the Termination Date or who left the employment
of the Company or any of its Subsidiaries or Affiliates coincident with, or
within six (6) months prior to or after, the Termination Date; provided,
however, that this restriction shall cease to apply to any employee who has






--------------------------------------------------------------------------------





not been employed by the Company or any of its Subsidiaries or Affiliates for at
least six (6) months.


(IV)    During the Restricted Activity Period, the Participant will not,
directly or indirectly, solicit or encourage to cease to work with the Company
or any of its Subsidiaries or Affiliates any consultant then under contract with
the Company or any of its Subsidiaries or Affiliates.
(ii)It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 6(b) to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained in this Section 6(b).


(c)Confidentiality


(i)The Participant will not at any time (whether during or after the
Participant’s Employment) (x) retain or use for the benefit, purposes or account
of the Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
and its Affiliates and Subsidiaries (other than its professional advisors who
are bound by confidentiality obligations), any non-public, proprietary or
confidential information --including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals -- concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board.


(ii)Notwithstanding anything to the contrary in Section 6(c)(i), “Confidential
Information” shall not include any information that (w) is or becomes generally
available to the public other than as a result of a breach of this Section 6(c);
(x) is already known by the recipient of the disclosed information at the time
of disclosure as evidenced by the recipient’s written records, (y) becomes
available to the recipient of the disclosed information on a non-confidential
basis from a source that is entitled to disclose it on a non-confidential basis,
or (z) was or is independently developed by or for the recipient of the
information without reference to Confidential Information, as evidenced by the
recipient’s written records.


(iii)Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial or tax
advisors or lender, each of whom the Participant agrees to instruct not to
disclose, the existence or contents of this Agreement (unless this Agreement
shall be publicly available as a result of a regulatory filing made by the
Company or one of its Affiliates or Subsidiaries); provided, that the
Participant may disclose to any prospective future employer the provisions of
Section 6 of this Agreement provided such future employer agrees to maintain the
confidentiality of such terms.


(iv)Upon Termination, the Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in the Participant’s possession or control (including
any of the





--------------------------------------------------------------------------------





foregoing stored or located in the Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company or one of its Affiliates or
Subsidiaries, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information; and (z) notify and fully cooperate with the Company regarding the
delivery or destruction of any other Confidential Information of which the
Participant is or becomes aware.


(d)Equitable Relief. Notwithstanding the remedies set forth in Section 5 above
and notwithstanding any other remedy that would otherwise be available to the
Company at law or in equity, the Company and the Participant agree and
acknowledge that if an actual or threatened Restrictive Covenant Violation
occurs, the Company will be entitled to an injunction and/or other equitable
relief restraining the Participant from the Restrictive Covenant Violation
without the necessity of posting a bond or proving actual damages.


(e)Permitted Conduct. Nothing in this Agreement, including clause (c)
(Confidentiality), restricts or prohibits the Participant from initiating
communications directly with, responding to any inquiries from, providing
testimony before, providing confidential information to, reporting possible
violations of law or regulation to, or from filing a claim or assisting with an
investigation directly with a self-regulatory authority or a governmental agency
or entity, including without limitation the U.S. Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
U.S. Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. This Agreement does not limit
the Participant’s right to receive an award from any Regulator that provides
awards for providing information relating to a potential violation of law. The
Participant does not need the prior authorization of the Company to engage in
conduct protected by this clause, and the Participant does not need to notify
the Company that the Participant has engaged in such conduct. Please take notice
that federal law provides criminal and civil immunity to federal and state
claims for trade secret misappropriation to an individual who discloses a trade
secret to the individual’s attorney, a court, or a governmental official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.


7.Withholding of Taxes. The Company shall have the right to require the
Participant to pay to the Company the amount of any Withholding Taxes in respect
of the Performance Shares or to take whatever action it deems necessary to
protect the interests of the Company in respect of such Withholding Tax
liabilities, in accordance with this Section 7.


(a)The Participant may elect to satisfy all or a portion of the obligation set
forth in this Section 7 for Withholding Taxes in one or more of the following
forms:


(i)in cash or check made payable to the Company;


(ii)by requesting that the Company withhold from the Performance Shares
otherwise deliverable to the Participant (in accordance with Section 3) or
otherwise cause the Company to record the forfeiture of a number of whole shares
having a Fair Market Value as of the date on which such obligation for
Withholding Taxes arises, not in excess of the amount of such Withholding Taxes
determined by using the applicable minimum statutory withholding rates, or such
other amount or rate determined by the Company in its reasonable discretion (the
“Share Withholding Method”); or


(iii)subject to compliance with applicable law and the Company’s Securities
Trading Policy as then in effect, from proceeds of a same-day or next-day sale
of a portion of the Performance Shares effected by the Company’s designated
broker.


(b)In the absence of a full satisfaction of the obligation set forth in this
Section 7 within five (5) days of the date when the Forfeiture Restriction shall
have lapsed, or such earlier date, if any, when the Company shall





--------------------------------------------------------------------------------





be required to have satisfied its obligation under applicable law with respect
to Withholding Taxes, the Participant’s acceptance of the Performance Shares and
this Agreement shall constitute the Participant’s authorization to the Company’s
designated broker to effect the sale contemplated by Section 7(a)(iii) in
accordance with this Section 7(b).


8.Notice. Every notice or other communication relating to this Agreement between
the Company and the Participant shall be in writing, and shall be mailed to or
delivered to the party for whom it is intended at such address as may from time
to time be designated by it in a notice mailed or delivered to the other party
as provided in this Agreement; provided that, unless and until some other
address is so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company’s General Counsel, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records. Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.


9.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
granting of the Performance Shares that are the subject of this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any of its Affiliates
or Subsidiaries. Further, the Company, or, if different, the Service Recipient,
may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided in this Agreement.


10.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, including but not limited to any advice relating to the
application of Code Section 83 to the Performance Shares or compliance with the
requirements of Section 16 of the Securities Exchange Act of 1934, as amended,
nor is the Company making any recommendation regarding the Participant’s
participation in the Plan, or the Participant’s acquisition or sale of the
underlying shares of Common Stock. The Participant is hereby advised to consult
with the Participant’s own personal tax, legal and financial advisors regarding
the Participant’s participation in the Plan before taking any action related to
the Plan.


11.Data Privacy. The Participant hereby explicitly and without reservation
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Restricted Stock grant materials by and among, as applicable, the Service
Recipient, the Company and its other Affiliates or Subsidiaries for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.
The Participant understands that the Company and the Service Recipient may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance number, passport or other identification number,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all Performance Shares or any other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney LLC, or such other stock plan service provider as may be selected
by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipient of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Morgan Stanley Smith Barney LLC and any other possible recipient
that may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess,





--------------------------------------------------------------------------------





use, retain and transfer the Data, in electronic or other form, for the sole
purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Data will be held
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendment to Data or
refuse or withdraw the consents in this Section 11, in any case without cost, by
contacting in writing the Participant’s local human resources representative.
Further, the Participant understands that the Participant is providing on a
purely voluntary basis the consents described in this Agreement. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s Employment and career with the Service
Recipient will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant Performance Shares or other equity awards to the Participant or
administer or maintain such awards. Therefore, the Participant understands that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan. For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.
12.Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and, to the extent permitted, assigns or other
Permitted Transferees of the parties to this Agreement.


13.Waiver and Amendments. Subject to Section 13(b) of the Plan, the Committee
may waive any condition or right under, amend any term of, or alter, suspend,
discontinue, cancel or terminate, this Agreement, prospectively or retroactively
(including after the Participant’s Termination); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of the Participant under
this Agreement shall not to that extent be effective without the consent of the
Participant. No waiver by either of the parties hereto of their rights hereunder
shall be deemed to constitute a waiver with respect to any subsequent occurrence
or transaction under this Agreement unless such waiver specifically states that
it is to be construed as a continuing waiver.


14.Governing Law; Venue. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to its
principles of conflicts of law. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of federal and state courts located in Somerset
County, New Jersey, and hereby waive any objection to proceeding in such
jurisdiction, including any objection regarding an inconvenient forum.


15.Plan. The terms and conditions of the Plan are incorporated in this Agreement
by reference. In the event of a conflict or inconsistency between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the Plan
shall govern and control.


16.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any document related to current or future participation in the
Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.


17.Imposition of Other Requirements. The Company reserves the right to impose
any other requirements on the Participant’s participation in the Plan, on the
Performance Shares and on any shares of Common Stock acquired under the Plan, to
the extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreement or undertaking that may be necessary to accomplish the foregoing.


18.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws of one or more countries, that may affect his or her ability to
acquire or sell shares of Common Stock under the Plan during such times as the
Participant is considered to have “inside information” regarding the Company (as
defined by applicable laws). Any restrictions under these





--------------------------------------------------------------------------------





laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company securities trading policy. The
Participant is responsible for ensuring compliance with any applicable
restriction and is advised to consult his or her personal legal advisor on this
matter.


19.Entire Agreement; Miscellaneous. This Agreement, the Grant Notice and the
Plan constitute the entire understanding between the Participant and the Company
regarding the Performance Shares. This Agreement, the Grant Notice and the Plan
supersede any prior agreements, commitments or negotiations concerning the
Performance Shares. The headings used in this Agreement, including without
limitation Exhibit A, are for convenience only and shall not affect its
interpretation.





































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates indicated below.
 
CATALENT, INC.




By:
Name:
Title:
Date:


 


PARTICIPANT NAME:


Address:


Personal Email Address:
Date:








--------------------------------------------------------------------------------





SPOUSAL ACKNOWLEDGMENT
The undersigned spouse of the Participant has read and hereby approves the
foregoing Agreement. In consideration of the Company’s granting the Participant
the Performance Shares in accordance with the terms of such Agreement, the
undersigned hereby agrees to be irrevocably bound by all the terms of such
Agreement, including (without limitation) the Forfeiture Restriction pursuant to
which any Performance Shares in which the Participant is not vested will be
forfeited.




 


SPOUSE NAME:


Address:


Date:____________________________________









        



























































--------------------------------------------------------------------------------





Exhibit A to Catalent U.S. Performance Restricted Stock Agreement


1.Vesting. Except as otherwise expressly provided in Section 3 of the Agreement,
provided the Participant has not incurred a Termination on or prior to the
Regular Vesting Date, the Performance Shares granted under the Grant Notice to
which this Agreement relates shall vest upon the date on which the Committee
determines and certifies, as applicable, the attainment level of both the EPS
Performance Percentage and the RTSR Performance Percentage (the “Regular Vesting
Date”) with respect to the Performance Period set forth in the Grant Notice, in
each case, as of the last day of the Performance Period, which determination
shall be made no later than the seventy-fifth (75th) day following the end of
the Performance Period. As determined by the Committee, the number of
Performance Shares, if any, in which the Participant vests (the “Qualified
Performance Shares”) shall be equal to the sum of (a) the product of (i) the EPS
Target Number of Performance Shares (as set forth in the Grant Notice) and (ii)
the EPS Performance Percentage, plus (b) the product of (i) the RTSR Target
Number of Performance Shares (as set forth in the Grant Notice) and (ii) the
RTSR Performance Percentage, rounded up to the nearest whole number of
Performance Shares. Upon the Regular Vesting Date, the Forfeiture Restriction
shall lapse with respect to any Performance Shares that vest in accordance with
this Exhibit A. Any Performance Shares that do not become vested in accordance
with this Exhibit A (to the extent not previously forfeited pursuant to Section
3 of the Agreement) shall, effective as of the Regular Vesting Date, be
forfeited by the Participant without consideration.


2.Change in Control. Notwithstanding Section 1 of this Exhibit A, the following
shall apply in connection with a Change in Control:


(a)In the event of a Change in Control prior to the last day of the Performance
Period, to the extent the stock of the acquiring or successor entity is publicly
traded and the Performance Shares are assumed, continued or substituted, the
Performance Shares shall be converted, immediately prior to the Change in
Control, to a number of time-based shares of Restricted Stock equal to the sum
of (A) the EPS Target Number of Performance Shares, and (B) either of the
following (1) if the Change in Control occurs in the first year of the
Performance Period, the RTSR Target Number of Performance Shares, or (2) if the
Change in Control occurs after the first year of the Performance Period, a
number of Performance Shares that would become eligible to vest based on the
attainment level of the Relative Total Shareholder Return Performance Goal
calculated as of a shortened Performance Period that ends on the date
immediately preceding the date of the Change in Control (the “Converted
Restricted Shares”). The Converted Restricted Shares shall be eligible to vest
based on the Participant’s continued Employment through the Regular Vesting
Date, except as otherwise expressly provided in Section 3 of the Agreement.
Provided that the Participant has not incurred a Termination prior to the
Regular Vesting Date (except as provided in Section 3 of the Agreement), the
Forfeiture Restriction with respect to the Converted Restricted Shares shall
lapse upon the Regular Vesting Date. Any Performance Shares that do not vest as
Converted Restricted Shares pursuant to this clause (a), and any Performance
Shares that do not covert into Converted Restricted Shares, shall immediately be
forfeited to the Company by the Participant for no consideration.


(b)In the event of a Change in Control prior to the last day of the Performance
Period, to the extent the acquiring or successor entity does not assume,
continue or substitute the Performance Shares or the stock of the acquiring or
successor entity is not publicly traded, the Performance Shares shall be
replaced with a right to receive, within thirty (30) days following the date of
the Change in Control, a cash payment equal to the sum of (i) the product of (A)
the Per Share Cash Amount, multiplied by (B) the EPS Target Number of
Performance Shares, and (ii) the product of (A) the Per Share Cash Amount,
multiplied by (B) either of the following (1) if the Change in Control occurs in
the first year of the Performance Period, the RTSR Target Number of Performance
Shares, or (2) if the Change in Control occurs after the first year of the
Performance Period, a number of Performance Shares that would become eligible to
vest based on the attainment of the Relative Total Shareholder Return
Performance Goal calculated as of a shortened Performance Period that ends on
the date immediately preceding the date of the Change in Control. The “Per Share
Cash Amount” for purposes of this Section 2(b) means an amount equal to the sum
of (I) the average of the closing price of the Common Stock for the 20 trading
days immediately preceding the date of the Change in Control and (II) any cash
dividend payable on a share of Common Stock during the 20 trading-day period
described in the foregoing.





--------------------------------------------------------------------------------





(c)In the event of a Change in Control on or after the last day of the
Performance Period, the Forfeiture Restriction shall lapse with respect to the
number of vested Qualified Performance Shares as determined in accordance with
Section 1 of this Exhibit A.


(d)Any Performance Shares that do not vest or become Converted Restricted
Shares, as applicable, shall immediately be forfeited without any further action
by the Company or the Participant and without any payment of consideration
therefor.


3.Earnings Per Share Performance Goal. For purposes of this Agreement:


“Cumulative EPS” means the sum of the EPS for each fiscal year of the Company or
portion thereof in the Performance Period.
“Earnings Per Share” or “EPS” for any period means the Company’s “adjusted net
income” for such period, as publicly reported by the Company, divided by the
average number of fully diluted shares of Common Stock outstanding in such
period, as publicly reported by the Company.
“EPS Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Earnings Per
Share performance goal set forth in the below table.


Performance Level
Cumulative
EPS
Percent of
Target Goal
EPS Performance Percentage
Below Threshold
Below $_____
Below 75%
0%
Threshold
$____
75%
50%
 
Between $____
and $____
 
Linearly interpolate between 50% and 100%
Target
$____
100%
100%
 
Between $____ and $____
 
Linearly interpolate between 100% and 200%
Maximum
$____ (or higher)
125%
200%



4.Relative Total Shareholder Return Performance Goal. For purpose of this
Agreement:


“Beginning Stock Price” means the average of the closing prices of the Common
Stock or the shares of the Peer Group, as applicable, for the 20 trading days
ending on the trading date immediately preceding the first day of the
Performance Period.
“Ending Stock Price” means the average of the closing prices of the Common Stock
or the shares of the Peer Group, as applicable, for the 20 trading days up to
and including (if a trading day) the last day of the Performance Period.
“Peer Group” means the companies that comprise the S&P Composite 1500 Health
Care Index. Companies that are members of the index at the beginning of the
Performance Period that subsequently cease to be listed in the index as a result
of acquisitions, mergers or combinations involving such companies shall be
excluded from the Peer Group. Companies that are members of the index at the
beginning of the Performance Period that subsequently file for bankruptcy during
the Performance Period shall be treated as worst performers for purposes of the
Relative Total Shareholder Return Performance Goal calculation.
“Relative Total Shareholder Return” or “RTSR” means the quotient equal to
(i) the Ending Stock Price minus the Beginning Stock Price plus assumed
reinvestment as of the ex-dividend date of ordinary and extraordinary cash
dividends, if any, paid by the applicable issuer during the Performance Period,
divided by (ii) the Beginning Stock Price. Relative Total Shareholder Return
expressed as a formula shall be as follows:





--------------------------------------------------------------------------------







Relative Total Shareholder Return
=
(Ending Stock Price -
Beginning Stock Price +
Assumed Dividend Reinvestment)
Beginning Stock Price



The stock prices and cash dividend payments reflected in the calculation of
Total Shareholder Return shall be adjusted to reflect stock splits during the
Performance Period, and dividends shall be assumed to be reinvested in the
relevant issuer’s shares for purposes of the calculation of Total Shareholder
Return.
“RTSR Performance Percentage” means the percentage as set forth in the below
table, representing the performance level of attainment of the Relative Total
Shareholder Return Performance Goal set forth in the below table.


RTSR Percentile Rank
Relative to RTSR of Peer Group
Performance Level
RTSR Performance Percentage
Below 25th Percentile
Below Threshold
0%
25th Percentile
Threshold
50%
Between 25th Percentile
and Median
 
Linearly Interpolate Between
50% and 100%
Median
Target
100%
Between Median
and 75th Percentile
 
Linearly Interpolate Between 100% and 150%
75th Percentile and Above
Maximum
150%










--------------------------------------------------------------------------------





EXHIBIT B


ASSIGNMENT OF COMMON STOCK
FOR VALUE RECEIVED ___________________ hereby sell(s), assign(s) and transfer(s)
unto Catalent, Inc. (the “Company”), _______________ (_________) shares of the
Common Stock of the Company standing in his or her name on the books of the
Company [and represented by Certificate No. ________________ herewith] 1 and
do(es) hereby irrevocably constitute and appoint _____________________ Attorney
to transfer the said stock on the books of the Company with full power of
substitution in the premises.
Dated: ____________________
Signature ____________________






























































Instruction: Please do not fill in any blanks other than the signature line.
Please sign exactly as you would like your name to appear on the issued stock
certificate. The purpose of this assignment is to enable the Company to enforce
the Forfeiture Restriction without requiring additional signatures on the part
of the Participant.


1 Delete if uncertificated.



